UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4520


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL SPEED,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:10-cr-00700-JFM-1)


Submitted: March 23, 2017                                         Decided: April 7, 2017


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mirriam Z. Seddiq, MIRRIAM Z. SEDDIQ, LLC, Upper Marlboro, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Christine Goo, Special Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Speed pled guilty pursuant to a plea agreement to one count each of

possession with intent to distribute cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2012); and possession of a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c) (2012). After Speed entered his guilty plea but before he was

sentenced, the parties agreed that circumstances justified allowing Speed to withdraw and

reenter the guilty plea. The district court allowed Speed to withdraw and reenter his

guilty plea, and ultimately sentenced Speed to 132 months in prison. Speed now argues

that the district court committed plain error when it allowed Speed to withdraw his guilty

plea without first considering the factors set forth in Fed. R. Crim. P. 11(d) and United

States v. Moore, 931 F.2d 245 (4th Cir. 1991).           Because Speed received what he

requested in the district court, i.e., the opportunity to withdraw and reenter his guilty plea,

and since Speed and the Government agreed there was a “fair and just reason” for

Speed’s original guilty plea to be vacated, we find Speed’s assertions to be meritless.

Thus, we affirm the district court’s amended judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2